United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-3247
                                     ___________

Gary L. Corum,                       *
                                     *
      Plaintiff - Appellant,         * Appeal from the United States
                                     * District Court for the
      v.                             * Western District of Missouri.
                                     *
Jo Anne B. Barnhart, Commissioner of *      [UNPUBLISHED]
Social Security,                     *
                                     *
      Defendant - Appellee.          *
                               ___________

                               Submitted: February 13, 2004

                                    Filed: May 25, 2004
                                     ___________

Before LOKEN, Chief Judge, BOWMAN and WOLLMAN, Circuit Judges.
                             ___________

PER CURIAM.

      Gary L. Corum applied for Social Security Disability Insurance benefits and
Supplemental Security Income payments, claiming the onset of disability in April
1999 because of the residual effects of testicular cancer and its treatment, pancreatitis,
abdominal and testicular pain, vomiting, diarrhea, dizziness, fatigue, and depression.
After a hearing, the Commissioner’s administrative law judge (ALJ) denied the
application, finding that Corum is a younger individual who suffers from a
combination of impairments that are considered severe but do not equal a listed
impairment; that he is unable to perform his past relevant work; that his “allegations
regarding his limitations are not credible;” and that he has transferable work skills
and the residual functional capacity to perform a significant range of light work.

       After the Appeals Council denied Corum’s request for further administrative
review, he commenced this action seeking judicial review of the Commissioner’s
final decision. The district court1 granted summary judgment in favor of the
Commissioner, concluding that the agency’s final decision is supported by substantial
evidence on the administrative record as a whole. Corum appeals, arguing that the
ALJ erred in discounting a residual functional capacity assessment by Corum’s
treating physician as inconsistent with the physician’s treatment records and the other
medical evidence, and that the ALJ erred in discounting Corum’s complaints of
disabling pain and fatigue and therefore failed to include all relevant impairments in
posing hypothetical questions to the vocational expert who testified at the
administrative hearing. The district court’s thorough opinion addressed each of these
issues. After thorough review of the record, we affirm for the reasons stated in the
district court’s Order dated July 29, 2003. See 8th Cir. R. 47B.
                        ______________________________




      1
        The HONORABLE NANETTE K. LAUGHREY, United States District Judge
for the Western District of Missouri.

                                         -2-